Citation Nr: 1703529	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-42 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indiannapolis, Indiana.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in October 2014, it was remanded for further development and adjudicative action.

The Board recognizes that in October 2016, the RO received a timely VA Form 9, Substantive Appeal, with regard to the Veteran's claims for entitlement to service connection for loss of breath, service connection for status post cancer heart problems, service connection for memory loss, and special monthly compensation based on aid and attedendance.  These issues have not yet been certified to the Board and will be the subject of a separate Board decision.


FINDING OF FACT

Prior to the promulgation of a decision on the above issues on appeal, the Veteran withdrew his claims.
CONCLUSION OF LAW

The criteria for withdrawal of the above issues on appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In December 2016 correspondence, the Veteran's representative indicated that the Veteran wished to withdraw all remaining issues on appeal.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to the above issues.  Accordingly, the Board does not have jurisdiction over these issues, and dismissal is warranted.


ORDER

The appeals are dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


